Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 1-14 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 15, 16, 18-20 are allowable over the prior art.  As to claim 15, the closest prior art is found in Smith (US 20130186450), Britcher (US 20130019925), and Krantz (US 20140158650).  A full discussion of these references as they pertain to the instant invention can be found in the office action dated 4/12/21.  The combination of references fails to teach the requirements of the instant invention such that supporting a first end portion of the first solar panel frame with the first top bracket assembly and a second end portion of the first solar panel frame with the second top bracket assembly with the second end portion being opposite the first end portion and adjusting an angular orientation of the first solar panel frame by adjusting the length of the adjustable support member assembly of the first top bracket assembly with respect to the adjustable support member assembly of the second top bracket assembly to change an angular orientation of the solar panel about a horizontal axis for solar exposure and wherein the first adjustable support member of the first top bracket assembly is configured to rotate up from the first rail member about the hinge member and the first adjustable support member of the second top bracket assembly is configured to rotate up from the second rail member about the hinge member and wherein the first adjustable support member is telescopically adjustable with the second adjustable support member to adjust the length of the adjustable support member assembly and change an angular orientation of one of the solar panel frames (in conjunction with the additional requirements of the claim).  The prior art fails to teach a configuration in which angular adjustment about a horizontal plane in two directions is possible.  There is nothing in the prior art that would render such a modification obvious at the time the invention was filed.  
Claims 16 and 18-20 depend on claim 15 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHANNON M GARDNER/Primary Examiner, Art Unit 1726